No. 94-568
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1995



IN RE THE MARRIAGE OF:
LINDA E. BROWN,
           Petitioner and Respondent,
     and
RICHARD J. BROWN,
           Respondent and Appellant.



APPEAL FROM:      District Court of the Tenth Judicial District,
                  In and for the County of Fergus,
                  The Honorable Peter Rapkoch, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                  Timothy J. O'Hare, Lewistown, Montana
           For Respondent:
                  Bruce E. Lee, Billings, Montana


                             Submitted on Briefs:     February 23, 1995
                                           Decided:   March 30, 1995
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.

     Richard J. Brown appeals from the dissolution of his marriage
to Linda E. Brown by the District Court for the Tenth Judicial

District, Fergus County.      We affirm.

     The issues are whether the District Court erred by including

nonmarital property (a slot machine) in the distribution of marital

property,   whether   the   court   erred   in   awarding   maintenance,   and
whether the court abused its discretion by not granting Richard two

months summer visitation with his children.

     After reviewing the record, we conclude that substantial

credible evidence supports inclusion of the slot machine in the

marital estate.   We discern no abuse of discretion in the award of

maintenance or in the visitation schedule.           We therefore affirm.

     Pursuant to Section I, Paragraph 3(c),          Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result

to State Reporter Publishing Company and West Publishing Company.




                                      2
we concur: